Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
John M. Shimko, D.P.M.
(NPI: 1194718619),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-898
Decision No. CR4105

Date: August 6, 2015

DECISION

Petitioner, John M. Shimko, D.P.M., challenges the reconsidered determination by
Palmetto GBA (Palmetto), an administrative contractor for the Centers for Medicare

& Medicaid Services (CMS), which upheld the revocation of Petitioner’s Medicare
enrollment and billing privileges pursuant to 42 C.F.R. § 424.535(a)(8).' The contractor
determined that Petitioner, a podiatrist, submitted claims for payment of services that
could not have been rendered to specific individuals on the dates of service because those
individuals were deceased at the time of service. Both parties now move for summary
judgment.

For the reasons set forth below, I find that there is no genuine dispute of any material fact
and that CMS is entitled to judgment affirming the revocation of Petitioner’s Medicare

' CMS substantially amended 42 C.F.R. § 424.535(a)(8), effective February 3, 2015.
See 79 Fed. Reg. 72,500 (Dec. 5, 2014). For purposes of this decision, I apply the
version of the regulation in effect at the time the contractor revoked Petitioner’s billing
privileges, on September 4, 2014.
enrollment and billing privileges. Accordingly, I deny Petitioner’s motion for summary
judgment and grant summary judgment in favor of CMS.

I. Case Background and Procedural History

Petitioner is a podiatrist in North Carolina. Petitioner participated in the Medicare
program as a “supplier” of services.” By letter dated September 4, 2014, Palmetto
notified Petitioner that it was revoking Petitioner’s Medicare enrollment and billing
privileges pursuant to 42 C.F.R. § 424.535(a)(8) because “data analysis” had identified
19 occasions where Petitioner billed Medicare for services provided to beneficiaries who
were deceased at the time of service. Palmetto’s notice letter stated that it was revoking
Petitioner’s billing privileges effective September 27, 2014. Palmetto also imposed a
three-year bar on Petitioner’s re-enrollment in the Medicare program.

On October 14, 2014, Petitioner submitted a corrective action plan (CAP) to Palmetto.
Petitioner acknowledged in his CAP that he had submitted Medicare claims that
identified deceased beneficiaries, but he explained at length the confusing circumstances
often present when a podiatrist performs services in a nursing home environment. On
October 23, 2014, Petitioner requested reconsideration of the initial determination to
revoke his billing privileges. On November 25, 2014, a Palmetto hearing officer issued a
reconsidered determination that upheld the revocation. The hearing officer stated that
Petitioner had not provided evidence to dispute the billing errors that resulted in his
submitting 19 claims to Medicare for deceased beneficiaries.

By letter dated January 8, 2015, Petitioner requested a hearing before an administrative
law judge (ALJ) to challenge the reconsidered determination. This case was assigned to
me. On January 14, 2015, | issued an Acknowledgment and Pre-Hearing Order (Pre-
Hearing Order), which established general procedures for record development in this case
and permitted the parties to file for summary judgment, if appropriate. See Pre-Hearing
Order § 4. CMS timely filed a motion for summary judgment with a supporting brief
(CMS Br.) along with seven proposed exhibits (CMS Exs. 1-7). Petitioner filed an
opposition to CMS’s motion for summary judgment as well as his own motion for
summary judgment with supporting brief (P. Br.) and eight proposed exhibits (P. Exs. 1-
8). Petitioner also objected (P. Obj.) to the admission of CMS Ex. 6 and CMS Ex. 7,
which I discuss below. CMS filed a reply brief (CMS Reply) and opposed summary
judgment in favor of Petitioner.

> A “supplier” is “a physician or other practitioner, or an entity other than a provider, that
furnishes health care services under Medicare.” 42 C.F.R. § 400.202.

3 Before me, CMS relies on 17 claims that Petitioner submitted to Medicare for services
that identify a beneficiary that was deceased at the time of service. See CMS Br. at 5.
II. Statutory and Regulatory Framework

The Social Security Act authorizes the Secretary of Health and Human Services
(Secretary) to establish by regulation procedures for enrolling providers and suppliers in
the Medicare program. 42 U.S.C. § 1395cc(j)(1)(A). The Secretary has promulgated
enrollment regulations for providers and suppliers in 42 C.F.R. Part 424, Subpart P. See
42 C.F.R. §§ 424.500 — 424.545 (2014). The regulations provide CMS with the authority
to revoke the billing privileges of an enrolled provider or supplier if CMS determines that
certain circumstances exist. Id. § 424.535(a). Relevant to this case, CMS may revoke a
provider’s or supplier’s billing privileges if:

The provider or supplier submits a claim or claims for services that could
not have been furnished to a specific individual on the date of service.
These instances include but are not limited to situations where the
beneficiary is deceased, the directing physician or beneficiary is not in the
State or country when services were furnished, or when the equipment
necessary for testing is not present where the testing is said to have
occurred.

Id. § 424.535(a)(8); see also 73 Fed. Reg. 36,448 at 36,455 (June 27, 2008) (“We will
direct contractors to use this basis of revocation after identifying providers or suppliers
that have these billing issues. We have found numerous examples of situations where a
physician claims to have furnished a service to a beneficiary more than a month after
their recorded death, or when the provider or supplier was out of State when the supposed
services had been furnished.”). The regulatory drafters explained in the preamble to
section 424.535(a)(8):

This revocation authority is not intended to be used for isolated occurrences
or accidental billing errors. Rather, this basis for revocation is directed at
providers and suppliers who are engaging in a pattern of improper billing
.... Accordingly, [CMS] will not revoke billing privileges under [section]
424.535(a)(8) unless there are multiple instances, at least three, where
abusive billing practices have taken place.

73 Fed. Reg. at 36,455.

When CMS revokes a provider’s or supplier’s billing privileges, any provider agreement
in effect at the time of revocation is terminated. Id. § 424.535(b). In addition, after
revocation CMS must impose a bar on re-enrollment for a minimum of one year, but no
more than three years. Id. § 424.535(c). Once the re-enrollment bar has expired, the
supplier must submit a new enrollment application to re-enroll in the Medicare program.
Id. § 424.535(d).
A provider or supplier may request reconsideration of the initial determination to revoke
his or her billing privileges. 42 C.F.R. §§ 498.5(/)(1), 498.22(a). If dissatisfied with the
reconsidered determination, the supplier may request a hearing before an ALJ. Jd.

§ 498.5()(2).

Ill. Evidentiary Rulings

Petitioner objects to the admission of CMS Ex. 6 and CMS Ex. 7, which Petitioner calls
“new evidence” that was not provided to him at the time of the initial determination or
reconsideration level of review. P. Obj. at 1. CMS Ex. 6 is an affidavit from a “Senior
Operations Analyst” at Palmetto. CMS Ex. 7 consists of printouts from Medicare’s
Master Health Insurance Records, which show birth dates and death dates of certain
Medicare beneficiaries, as well as the claim information that Petitioner submitted related
to those beneficiaries. Petitioner makes no other specific argument to support his
objections, but generally notes the bases for his objection to both proposed exhibits are
“foundation, authenticity, reliability, hearsay, and the best evidence rule.” P. Obj. at 1-2.
Petitioner also states that the affiant in CMS Ex. 6 has not yet been subject to cross-
examination. P. Obj. at 1.

The regulations grant an ALJ broad discretion with regard to receiving evidence, even if
that evidence is generally inadmissible under the Federal Rules of Evidence. 42 C.F.R.
§ 498.61. There is some restriction on receiving “new evidence” from a provider or
supplier at the ALJ level of review in enrollment appeals, although the plain language of
the regulation does not limit the “new evidence” that CMS may offer at the ALJ level of
review. See 42 C.F.R. § 498.56(e). Accordingly, even if CMS Ex. 6 and CMS Ex. 7 are
“new evidence” at this level of review, the regulations do not bar their admission.

Petitioner’s general objections are overruled. Petitioner has been on notice of the
allegations against him, and CMS Ex. 6 and CMS Ex. 7 provide CMS’s support of those
allegations. Petitioner has had an opportunity to respond to this evidence. Therefore,
simply because Petitioner has not seen this evidence before this level of review does not
mean they should be precluded from my consideration after Petitioner has had an
opportunity to review them and respond to them, which he has. Moreover, Petitioner has
not offered any argument or other evidence suggesting that the information included in
CMS Ex. 7 is inaccurate or something other than what CMS purports it to be. The
evidence appears to be very germane to the full consideration of the case, and therefore
appropriate for my consideration. In addition, I find Petitioner’s general listing of
objections as wholly insufficient to create a dispute over the authenticity or accuracy of
the document. I also note that CMS Ex. 6 sufficiently authenticates CMS Ex. 7 for my
consideration in this case. CMS Ex. 6 is an affidavit submitted in support of a motion for
summary judgment, which Rule 56(c)(4) of the Federal Rules of Civil Procedures
generally permits. While I receive CMS Ex. 6 into the record for consideration, I note

that any inferences that may be drawn from that affidavit are construed in favor of
Petitioner.

In the absence of any further objections, I receive CMS Exs. 1-7 and P. Exs. 1-8 into the
record for consideration.

IV. Discussion
A. Issues
This case presents two issues:
1. whether either party is entitled to summary judgment; and

2. whether CMS was authorized to revoke Petitioner’s Medicare billing privileges
pursuant to 42 C.F.R. § 424.535(a)(8).

B. Conclusions of Law and Analysis
I. Summary judgment is appropriate.

Summary judgment is appropriate if “the record shows that there is no genuine issue as to
any material fact, and the moving party is entitled to judgment as a matter of law.”
Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The moving party must show that there are no genuine issues of material fact requiring an
evidentiary hearing and that it is entitled to judgment as a matter of law. Jd. If the
moving party meets its initial burden, the non-moving party must “come forward with
“specific facts showing that there is a genuine issue for trial... .”” Matsushita Elec.
Industrial Co. v. Zenith Radio, 475 U.S. 574, 587 (1986). “To defeat an adequately
supported summary judgment motion, the non-moving party may not rely on the denials
in its pleadings or briefs, but must furnish evidence of a dispute concerning a material
fact — a fact that, if proven, would affect the outcome of the case under governing law.
Senior Rehab., DAB No. 2300, at 3. To determine whether there are genuine issues of
material fact for hearing, an ALJ must view the evidence in the light most favorable to
the non-moving party, drawing all reasonable inferences in that party’s favor. Id.

There is no genuine dispute of any material fact in this case. CMS presented evidence
showing that Petitioner submitted claims for services that could not have been provided
to a specific individual on the date of service. Petitioner does not dispute that he or his
billing agent submitted these claims on his behalf, but he argues that the claims at issue
contained clerical errors and were “not based on any fraudulent or improper intent.” P.
Ex. | at (6-7; P. Br. at 2-3. However, the nature of the billing errors — that is, whether
they were accidental or not — is not material to the outcome of the case. The plain
language of the regulation applicable in this case does not necessarily require a “‘pattern
of improper billing,” which derives solely from the preamble, nor does it expressly
exclude clerical errors as a basis for revocation. See 42 C.F.R. § 424.535(a)(8). Any
evidence or factual inferences that may be drawn showing that the claims submitted by
Petitioner or his billing agent were clerical errors or accidental do not alter the plain
language of the regulation and do not impact the result here. Petitioner has not submitted
any evidence that detracts from CMS’s evidence. This case turns on a matter of law, and
is therefore appropriate for summary judgment.

For purposes of summary judgment, I draw all inferences in favor of Petitioner. Even
though not material to the outcome, I accept as true, solely for purposes of summary
judgment, that Petitioner did not intend to defraud Medicare and that the improper claims
submitted were the result of clerical errors of Petitioner’s billing agent.

2. The undisputed facts show that Petitioner submitted Medicare claims
for services that could not have been furnished to specific individuals
on the dates of services.

In support of its motion for summary judgment, CMS presented the results of an
investigation that show Petitioner submitted Medicare claims for services that could not
have been provided to the beneficiaries identified in the claims because the beneficiaries
were deceased on the dates of the claimed services. CMS Ex. 7; CMS Ex. 6 at 2; CMS
Ex. 3 at 3; CMS Ex. 2. In response, Petitioner does not directly dispute that he or his
billing agent submitted the claims in question. However, Petitioner argues that the billing
errors were the result of an “auto-fill” feature of the billing system used by Petitioner’s
office, and that the services described in the claims at issue were in fact rendered to living
Medicare beneficiaries with names similar to those of the deceased Medicare
beneficiaries identified in the claims. P. Br. at 2. With regard to all of the claims at
issue, Petitioner qualifies them as billing mistakes, accidental, and not rising to the level
of abuse or a “pattern of improper claims.” P. Br. at 8-9; P. Ex. 1 at §§ 6-7.

The evidence shows that Petitioner or Petitioner’s billing agent submitted 17 claims for
services that Petitioner performed after the beneficiary identified on the claim had died.
CMS Ex. 7. For example, CMS has presented evidence showing that a beneficiary with
the initials “W.S.W.” was born on October 16, 1926, and died on November 9, 2012.
CMS Ex. 7 at 21. Petitioner submitted a Medicare claim for services rendered to W.S.W.
on January 18, 2013 (CMS Ex. 7 at 22) and June 21, 2013 (CMS Ex. 7 at 23), both of
which occurred after W.S.W. had died. As noted, Petitioner argues that he provided care
to living Medicare beneficiaries with the same or similar names to the deceased
beneficiaries identified on the submitted claims. Indeed, Petitioner showed that he had
previously provided services to W.S.W. (CMS Ex. 2 at 117-19), and provided services on
January 18, 2013, and June 21, 2013, to an individual with the same last name as W.S.W.
but a different first and middle name. CMS Ex. 2 at 109-16. Yet it is undisputed that
Petitioner then submitted claims as though he had performed those services on W.S.W.,
who was several months deceased at that point. In another example, a beneficiary with
the initials “D.J.S.” was born on September 27, 1924, and died on January 21, 2013.
CMS Ex. 7 at 17. Petitioner submitted a Medicare claim for services rendered to D.J.S.
on February 12, 2013 (CMS Ex. 7 at 18), which occurred after D.J.S. had died.
Petitioner’s records show that he provided service to another beneficiary with the same
first and last names as D.J.S., but those records clearly show the birthday for the
beneficiary receiving service was March 30, 1928, distinguishing her from D.J.S., who
was ultimately identified on the claim Petitioner submitted. CMS Ex. 4 at 3, 7; CMS Ex.
7 at 18; CMS Ex. 2 at 101. It is clear from the treatment sheets in the record that
Petitioner confused D.J.S., a former patient of his, with the actual beneficiary receiving
treatment. See CMS Ex. 4 at 11. Petitioner has explained that the identification mistakes
were “auto-fill” errors in the claims submission process. P. Br. at 12-13; P. Ex. 1 at] 6.

Ultimately, Petitioner’s evidence does not create a genuine dispute about whether he or

is billing agent submitted the claims at issue to Medicare, or about whether those claims
identified deceased beneficiaries as receiving treatment. Regardless of whether Petitioner
provided the claimed services to living beneficiaries — which I accept as true for
purposes of summary judgment — the claims he submitted to Medicare (or that his agent
submitted on his behalf) identified deceased Medicare beneficiaries, which is a trigger for
CMS’s revocation authority under section 424.535(a)(8).’ Therefore, Petitioner has not
come forward with evidence to refute CMS’s evidence that shows he submitted claims

for services that could not have been provided to a specific beneficiary because that
beneficiary was dead.

Petitioner attempts to create a dispute of fact by disputing CMS’s evidence that the
beneficiaries identified in the 17 claims were in fact deceased at the time of service,
although Petitioner offers no evidence demonstrating the contrary to be true. Petitioner
relies primarily on D & G Holdings, DAB CR3120 (2014), in which another ALJ rejected
CMS’s attempt to prove the deaths of beneficiaries by listing them in a summary chart.
See DAB CR3120 at 21. But the ALJ’s reasoning in D & G Holdings for rejecting
CMS’s summary evidence (including Rule 10 of the Federal Rules of Evidence) is not

applicable to the case
beneficiaries through

before me. Here, CMS has presented evidence of the deaths of
printouts of CMS “Health Insurance Master Records” that CMS, in

turn, compiled from the records of the Social Security Administration. CMS Ex. 7; CMS

* Petitioner incorrect!

y states that CMS must show “impossibility of service” in order to

revoke under 42 C.F.R. § 424.535(a)(8). P. Br. at 10. Relying on that misunderstanding,

Petitioner points out t

at he provided service on the dates in question and CMS could not

prove “impossibility” of that service. P. Br. at 10-13. However, the regulation actually
requires that CMS show impossibility of service to a specific individual identified in the
claim submitted, which is a much narrower requirement than Petitioner’s understanding
of the regulatory standard. See 42 C.F.R. 424.535(a)(8).
Ex. 6 at 9 9. CMS has not simply listed the dates of death as it appears to have done in
D & G Holdings but instead provided unrefuted evidence from a CMS database showing
the dates of death for the 11 Medicare beneficiaries identified in the 17 claims at issue.
CMS Ex. 7. The evidence presented here is sufficient to establish a prima facie case that
the beneficiaries identified in the claims at issue were, in fact, deceased at the time of the
service. Petitioner has offered no evidence to dispute this, or raise any genuine dispute
that the beneficiaries identified in the claims at issue were actually alive at the time of
service. As noted above, a mere denial or unsupported disagreement with certain
evidence, which is all Petitioner offers in response to CMS’s evidence, is not sufficient to
prevent summary judgment. Senior Rehab., DAB No. 2300 at 3.

3. CMS was authorized to revoke Petitioner’s Medicare billing privileges
pursuant to 42 C.F.R. § 424.535(a)(8).

Once CMS had determined that Petitioner submitted a claim or claims that could not have
been furnished to specific individuals on the dates of service, it was then authorized to
revoke Petitioner’s Medicare billing privileges. 42 C.F.R. § 424.535(a)(8). Here, there
are 17 instances where Petitioner submitted a claim for a service that could not have been
furnished to a specific individual on the date of service because the specific individual
identified was deceased at that time. Petitioner has offered statistical estimates of his
Medicare claims for payment, arguing that the instances of improper billing leading to
revocation were so minor that he was clearly not attempting to defraud Medicare or
otherwise have some type of improper pecuniary gain. P. Br. at 2-3. Petitioner
repeatedly claims that all of the identified billing errors were “innocent and isolated
mistakes.” See P. Br. at 11.

The operative language of the revocation provision applicable in this case does not
require that CMS demonstrate Petitioner intended to defraud Medicare before it may
revoke Petitioner’s billing privileges. See 42 C.F.R. § 424.535(a)(8). It merely requires
the existence of improper claims. Id.; see also Louis J. Gaefke, D.P.M., DAB No. 2554
at 7 (2013) (“The plain language of the regulation contains no requirement that CMS
establish that the supplier acted with fraudulent or dishonest intent.”). In addition, the
regulation does not suggest that a certain minimum percentage of total improper claims is
tolerable before CMS may revoke a supplier’s Medicare billing privileges. 42 C.F.R.

§ 424.535(a)(8); see also Howard B. Reife, D.P.M., DAB No. 2527 at 7 (2013) (“There is
also no requirement in the regulation (or the preamble) establishing a minimum claims
error rate . . . that must be exceeded before CMS may revoke billing privileges.”).
Therefore, Petitioner’s claims that he did not act fraudulently by submitting his improper
claims and that his error rate was extremely low are not sufficient to negate CMS’s
authority to revoke Petitioner’s billing privileges pursuant to 42 C.F.R. § 424.535(a)(8).

The drafters of the regulation suggest that CMS must demonstrate that Petitioner’s billing
practices showed a pattern of improper billing, that is, a pattern of making claims that

could not have been furnished to specific individuals on the dates of service. Id.; see 73
Fed. Reg. at 36,455 (“[T]his basis for revocation is directed at providers and suppliers
who are engaging in a pattern of improper billing.”). As explained above, CMS
demonstrated in 17 instances that Petitioner engaged in such a “pattern of improper
billing” for services that could not have been furnished to specific individuals on the
dates of service. According to the regulatory drafters, a “pattern of improper billing”
occurs when there are three or more instances of improper billing, which is undisputedly
the case with Petitioner. 73 Fed. Reg. at 36,455. Despite Petitioner’s extrapolation of his
improper billing over several years, neither the regulation nor the preamble allow
repeated improper billing over an extended period, so long as it is sufficiently spread out
over that period. The regulation simply requires “a claim or claims” that are improper
before revocation is authorized, and the preamble explains that a “pattern of improper
claims” occurs after three or more improper claims without reference to any timeframe of
how soon after one another those improper claims must occur. As I noted in Howard B.
Reife, D.P.M., DAB CR2728 at 6 (2013), “Repeatedly making [the] same errors [in the
Medicare claims at issue] reduces their credibility as ‘accidental’ and establishes a pattern
of improper billing that suggests a lack of attention to detail considering Petitioner could
have differentiated the patients through their birthdates or Medicare numbers.” Also,
Petitioner’s argument implies that his errors were evenly spaced out over four years,
when the evidence actually shows that 10 of the 17 claims at issue occurred in the first
nine months of 2013, and seven of those claims occurred between January 2013 and June
2013. CMS Ex. 3 at 3. Thus, Petitioner’s repeated errors in this case are sufficient to
establish a “pattern of improper claims” under the standard stated in the preamble.
Petitioner’s attempt to show that his improper claims were a de minimus amount of his
overall proper claims submissions is not material. See Reife, DAB No. 2527 at 7.

Finally, Petitioner’s argument that he provided the services claimed, albeit to living
beneficiaries with names similar to those deceased beneficiaries identified in the claims at
issue, does not undermine CMS’s authority to revoke Petitioner’s billing privileges. As
another ALJ explained in a similar case addressing a similar argument:

Petitioner’s argument overlooks that the regulation authorizing revocation
requires that the improper claim be for services that Petitioner could not
have provided to “‘a specific individual,” not just “an individual.” 42 C.F.R.
§ 424.535(a)(8) (emphasis added). Contrary to Petitioner’s argument, the
regulation requires specificity with reference to whom the services were
allegedly provided, not a generic identification of any individual. The
specific individual identified in a claim must be the specific individual who
received the services claimed, otherwise the claim is for services that could
not have been provided to “a specific individual,’ and revocation is
permissible. Id.
10

Louis J. Gaefke, D.P.M., DAB CR2785 at 9 (2013), aff'd, DAB No. 2554 at 8n.7. The
Board has also concluded that the revocation authority in section 424.535(a)(8) hinges on
the appropriate identification of a beneficiary in Medicare claims:

While section 424.535(a)(8) provides that “abuse of billing privileges”
involves submitting a claim or claims “that could not have been furnished
to a specific individual on the date of service,” the purpose of the phrase “to
a specific individual” is to cover situations where a practitioner was
available and had the necessary equipment to furnish a service, but could
not have furnished the service to the identified beneficiary given that
beneficiary’s status or location.

Reathab, Inc., DAB No. 2542 (2013) (emphasis added). Thus, for the same reasons as
stated in Gaefke and Realhab, | also reject Petitioner’s argument that providing services
to a living beneficiary not identified in the Medicare claims at issue absolves him from
the revocation of his Medicare billing privileges for submitting Medicare claims that
identified beneficiaries who were deceased at the time of service. I also note that
Petitioner’s argument that he confused his patients’ names and identifying information is
troubling inasmuch as Petitioner surely should know the identity of the patient to whom
he is providing treatment. See P. Br. at 2-4; P. Ex. 1 at Jj 4-6; see also CMS Ex. 4 at 11
(wrongly identifying D.J.S. as the beneficiary receiving treatment on February 12, 2013,
a month after D.J.S. had died).

4. The effective date of the revocation of Petitioner’s billing privileges is
October 4, 2014.

Palmetto notified Petitioner by notice dated September 4, 2014, that it was revoking his
billing privileges effective September 27, 2013. CMS Ex. 1 at 1. It is unclear how the
contractor determined the effective date of Petitioner’s revocation to be 23 days after the
initial revocation notice, although CMS now acknowledges that the effective date the
contractor established is improper. CMS Br. at 4n.2. The regulation provides that the
revocation of a provider or supplier’s Medicare billing privileges is effective 30 days
after CMS or its contractor issues the notice of revocation determination, unless certain
exceptions apply. 42 C.F.R. § 424.535(g). None of the exceptions listed in section
424.535(g) apply to this case. Therefore, the effective date of Petitioner’s revocation
must be, as a matter of law, October 4, 2014.
11

5. Petitioner has not demonstrated due process violation as there has
been an opportunity for Petitioner to present evidence and respond to
CMS’s allegations.

Petitioner argues that the contractor and CMS violated his due process rights because the
revocation notices did not comply with the regulatory requirement that the notice provide
Petitioner with enough information to make an adequate response. P. Br. at 18-20.

A zone program integrity contractor for CMS provided Petitioner notice on January 22,
2014 — over eight months before Palmetto revoked his Medicare billing privileges — of 19
claims for 12 separate beneficiaries that were improper. See CMS Ex. 3 at 3. Of those
claims and beneficiaries identified with the January 22, 2014 letter, 17 claims and 11
beneficiaries form the basis for revoking Petitioner’s billing privileges. Petitioner,
therefore, has had sufficient notice of the facts that CMS and its contractors used as a
basis for revoking his billing privileges and has had repeated opportunities to address
these claims.

Even if there were delays in CMS or its contractor in providing Petitioner with specific
information about the improper claims after the initial determination, CMS’s actions or
omissions do not justify granting Petitioner relief in the form of judgment in his favor or
remand to CMS. Petitioner has received timely notice of the action, received specific
information about the revocation before CMS rendered the reconsidered determination,
and has since had ample opportunity to defend himself at this level. See Gaefke, DAB
No. 2554 at 10-11. CMS submitted its brief and exhibits first in this proceeding, and
Petitioner had an opportunity to, and effectively did respond to these arguments and
evidence. CMS submitted all of the documents from its investigation that it relied on to
revoke Petitioner’s billing privileges as well as a copy of documents Petitioner provided
to CMS during the reconsideration stage. CMS Exs. 1, 3. Petitioner, in response, filed a
thorough argument, substantive exhibits, and the written testimony of two witnesses (P.
Exs. 1-2), all of which has been considered in reaching this decision.

Due process is afforded when, such as here, Petitioner was given adequate notice and a
reasonable opportunity to respond at the hearing level. See Green Hills Enters., LLC,
DAB No. 2199, at 9 (2008). Petitioner has not shown any actual prejudice in his ability
to defend his case before me. Therefore, I do not find a due process violation. Jd. at 8.
Accordingly, Petitioner has not shown that he is entitled to relief in the form of judgment
in his favor or remand to CMS.
12

IV. Conclusion

For the reasons explained above, I grant summary judgment in favor of CMS. There is
no genuine dispute of material facts and CMS is entitled to judgment affirming its
revocation of Petitioner’s Medicare billing privileges. However, the effective date of the
revocation of Petitioner’s billing privileges is modified to October 4, 2014.

/s/
Joseph Grow
Administrative Law Judge

